Citation Nr: 1742146	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-28 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The appellant served on active duty with the United States Air Force from June 10, 1982 to June 5, 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative determination by the Department of Veterans Affairs (VA) Loan Center in Atlanta, Georgia, which denied VA home loan guarantee benefits on the grounds that the appellant did not have 24 months of active service. The appellant appealed this decision to the Board. 

In May 2015, the Board remanded the appeal to the RO. The Board remand instructed the RO to obtain and associate service personnel records with the claims file; to provide the appellant with the opportunity to explain the facts and circumstances surrounding his discharge; to obtain the appellant's VA home guaranty file, including August 1992 and June 1993 files; and to ask the appellant to furnish any documentation regarding the original loan guaranty.

In March 2016, the Board again remanded the appeal to the RO for noncompliance with the previous remand instructions. The Board remand instructed the RO to resend all correspondence since 2013 to the appellant; to obtain and associate service personnel records with the claims file; to provide the appellant with the opportunity to explain the facts and circumstances surrounding his discharge; and to readjudicate the claim. The RO has attempted several times, in December 2014, June 2015, February 2016 and July 2017, to contact the appellant but the certified mail has been returned as undeliverable. The record does not disclose any alternative addresses of record. See Hyson v. Brown, 5 Vet. App. 262 (1993) (a claimant has the burden of apprising VA of his/her whereabouts). However, the RO has associated the appellant's previous VA loan file and service personnel records with the claims file, readjudicated the claim and issued a Supplemental Statement of the Case (SSOC). Thus, the Board finds substantial compliance with the prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999)

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed the existing original physical claims file, as well as the VBMS and "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1. The appellant enlisted in the U.S. Air Force on June 10, 1982 for a 4 year term of enlistment. In April 1984, he violated the Uniform Code of Military Justice (UCMJ) by wrongfully using marijuana. In May 1984, the appellant's commander notified the appellant that he was requesting that the appellant be discharged for misconduct.  The appellant submitted matters in his defense. In May 1984, the commander approved the appellant's discharge. On June 5, 1984, the appellant was discharged from the Air Force.

2. The appellant's total accumulated active duty service was one year, eleven months and twenty-six days or 23 months and twenty-six days.

3. Service connection has not been established for any disability, and the appellant does not meet any other exception to the minimum duty requirements.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met. 38 U.S.C.A. §§ 3701, 3702, 5303A (West 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes certain obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

The Court has held that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim. See 38 U.S.C.A. § 5103A (West 2016); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision,[t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").

Here, as is addressed below, the issue on appeal must be denied at law as the appellant does not meet the minimum duty requirements for entitlement to VA home loan guaranty benefits. 

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103. The appellant was provided ample opportunity to present evidence and argument in support of the claim, and he has in fact done so. For the above stated reasons, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Entitlement to VA Home Loan Guaranty Benefits

The appellant seeks basic eligibility for VA home loan guaranty benefits as found at Chapter 37, Title 38, United States Code. He argues that he was previously issued a certificate of eligibility and that his failure to meet the required 24 months for entitlement to VA home loan guaranty benefits was minimal, and therefore should be entitled to a new certificate of eligibility.

The appellant enlisted in the U.S. Air Force on June 10, 1982 for a 4 year term of enlistment. In April 1984, he violated the UCMJ by wrongfully using marijuana. In May 1984, the appellant's commander notified the appellant that he was requesting that the appellant be discharged for misconduct. The appellant submitted matters in his defense. In May 1984, the commander approved the appellant's discharge. On June 5, 1984, the appellant was discharged from the Air Force.

Home loan guaranty benefits are granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702. Basic entitlement for veterans with active duty service is generally addressed in 38 U.S.C.A. § 3702, as modified by certain minimum active duty requirements set forth in 38 U.S.C.A. § 5303A. 

In pertinent part, a veteran is basically eligible for housing loan benefits under section 3702 if he or she served after July 25, 1947, for a period of more than 180 days, and was discharged or released therefrom under conditions other than dishonorable; or served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran who is ineligible for such benefits under 38 U.S.C.A. § 5303A(b). 38 U.S.C.A. § 3702(a)(1), (2).

Notwithstanding the foregoing, eligibility for certain VA benefits, including VA home loan guaranty benefits, are subject to additional minimum active duty service requirements, generally either 24 months of continuous active duty or the full period for which the person was called or ordered to active duty. 38 U.S.C.A. § 5303A(b)(1).

There are exceptions to the minimum duty requirements set forth at 38 U.S.C.A. § 5303A(b)(1). The length of service requirements do not apply (A) to a person who is discharged or released from active duty under section 1171 or 1173 of title 10; (B) to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; (C) to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of this title; (D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; (E) to benefits under chapter 19 of this title; (F) to benefits under chapter 30 or chapter 37 of this title by reason of - (i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of this title; (ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service-connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(ii) of this title; (iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(v) of this title; or (iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in section 3011(a)(1)(A)(ii)(I) of this title; or (G) to benefits under chapter 43 of this title.

After reviewing all the evidence of record, the Board finds that the appellant did not have 24 months of continuous active duty, did not complete the full period for which the appellant was called or ordered to active duty, and does not meet an exception to the minimum duty requirements set forth at 38 U.S.C.A. § 5303A(b)(1).  

As noted above, the appellant has advanced throughout the course of this appeal that he was previously issued a certificate of eligibility which established his entitlement to the benefit. The evidence of record reflects that VA had issued a certificate of eligibility for a prior home purchase, which is now shown to have been in error. There is no provision of applicable law which requires VA to replicate this particular type of prior administrative error in perpetuity when there is no legal authority for the underlying benefit. See generally Owings v. Brown, 8 Vet. App. 17, 23 (1995); Johnson v. Brown, 9 Vet. App. 369, 377 (1996); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

The appellant also argues that his failure to meet the required 24 months for entitlement to VA home loan guaranty benefits was minimal. However, the plain language of the statute requires 24 months of continuous active duty which the appellant does not meet. 38 U.S.C.A. § 5303A(b)(1).

Pursuant to the appellant's DD Form 214, the appellant entered the Air Force on June 10, 1982. He was discharged under honorable conditions on June 5, 1984. The DD 214 correctly reflects that the appellant's total service time was 1 year, 11 months, and 26 days. He had a 4-year term of enlistment which was not completed. The appellant's DD Form 214 and service records do not show any other military service. The appellant does not contend otherwise.

The appellant did not complete a continuous period of active duty of at least 24 months, did not complete the full enlistment in the Air Force, and has not alleged any additional periods of service that have not been recognized by VA. As such, the appellant does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1).

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the Board observes that the provisions of 38 U.S.C.A. § 5303A (b)(3) do not apply in the appellant's case. In particular, the appellant (1) was not discharged or released from active duty under Title 10 under Section 1171 or 1172; (2) was not discharged or released from active duty for a disability incurred or aggravated in line of duty; (3) was not found to have had a disability that the Secretary has determined to be compensable under chapter 11 of Title 38; (4) is not utilizing the provision of a benefit for or in connection with a service-connected disability, condition, or death; (5) is not seeking benefits under Chapter 19 or Chapter 43 of Title 38; and (6) the appellant's discharge was due to bad conduct and not made for the convenience of the Government. 

After considering the evidence of record, the Board finds the appellant does not meet the basic eligibility requirements for VA home loan guaranty benefits. As the disposition of this issue is based on the law, the claim must be denied based on a lack of entitlement under the law. Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.

Further, the Board notes that during the course of this appeal the issue of whether the character of the appellant's discharge constituted a bar to VA home loan guaranty benefits was touched upon. As the Board finds that the appellant did not meet the minimum active duty service requirements necessary to warrant entitlement to VA home loan guaranty benefits, which prevents the granting of such benefits at law, the Board need not address the issue of the appellant's character of discharge.

The Board is sympathetic to the appellant's argument and belief that he should be eligible for a VA housing loan due to the fact that he was issued one in the past. However, because the appellant has not been shown to meet the basic entitlement requirements for VA housing loan benefits under Chapter 37 of Title 38, U.S. Code, he is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits. Accordingly, the claim of entitlement to VA home loan guaranty benefits must be denied. Sabonis, 6 Vet. App. 426. The Board has no authority to award benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994);"[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). However, the appellant may seek equitable relief directly with the Secretary. See 38 U.S.C.A. § 503; 38 C.F.R. § 2.7.


ORDER

Entitlement to a certificate of eligibility for VA home loan guaranty benefits is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


